J-S53016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: H.L.C.-M.,                       IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee



APPEAL OF: H.C., FATHER
                                                           No. 292 MDA 2016


          Appeal from the Order and Decree Dated January 20, 2016
              In the Court of Common Pleas of Dauphin County
                    Orphans’ Court at No(s): 84 AD 2015


BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                                   FILED JULY 26, 2016

       H.C. (“Father”) appeals from an order and an interrelated, but

separate, decree dated January 20, 2016.1 The order granted a petition filed

by    Dauphin    County     Social    Services   (“the   Agency”)   to   change   the

permanency goal for Father’s son H.L.C.-M. (“Child”)2 to adoption under 42

Pa.C.S. § 6351; the decree granted the Agency’s petition to confirm Father’s

consent to the adoption of Child pursuant to 23 Pa.C.S. § 2711 and
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   Father should have filed separate notices of appeal from the order and
decree. See Pa.R.A.P. 341, note (“Where, however, one or more orders
resolve[] issues arising on more than one docket or relating to more than
one judgment, separate notices of appeal must be filed.”). Nevertheless, we
decline to quash the appeal as we discern no prejudice or jurisdictional
impact stemming from this procedural misstep.
2
    Child was born in May of 2014.
J-S53016-16


terminated Father’s parental rights to Child.3 Additionally, Father’s attorney

has filed a motion to withdraw as counsel and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967). After careful review, we affirm the

order and decree, and we grant counsel’s motion to withdraw.

       The orphans’ court set forth the relevant history of this case as

follows:

             Child was born [in May of] 2014. Father … is currently
       incarcerated in SCI - Camp Hill. On August 6, 2014, Child was
       placed in a Dauphin County Social Services for Children
       (“Agency”) foster home. Following an Adjudication and
       Disposition hearing held on August 13, 2014, the Court found
       Child dependent and placed Child in the legal custody of the
       Agency. Child has remained in legal custody of the Agency and
       resided with the pre-adoptive foster family since that time.

             On March 5, 2015, the Court made a finding of Aggravated
       Circumstances against A.M. (“Mother”) and Father which relieved
       the Agency of providing further reasonable efforts to reunify the
       family.

             On May 12, 2015, Father executed a Consent to Adoption
       Pursuant to 23 Pa. C.S.A. § 2711. On November 10, 2015, the
       Agency filed a Petition for Goal Change to Adoption and
       Involuntary Termination of Parental Rights as to Mother’s
       parental rights. On the same date, the Agency filed a Petition to
       Confirm Consent as to Father.

             The Court conducted a hearing on January 20, 2016. At
       the hearing, the Agency presented the testimony of Agency
       paralegal Brian Corl. Mr. Corl testified that on May 12, 2015,
       Agency caseworker Stephanie Sowers-Waros contacted him to
       advise that Father wished to execute a Consent to Adoption to
____________________________________________


3
  The trial court also involuntarily terminated the parental rights of Child’s
mother (“Mother”) pursuant to 23 Pa.C.S. § 2511(a). Mother did not file an
appeal, and she is not a party or participant herein.



                                           -2-
J-S53016-16


     give up his parental rights to Child. (Transcript of Proceedings,
     January 20, 2016, p. 10)(hereinafter, “N.T.”). Mr. Corl prepared
     the Consent document. (Petition to Confirm Consent, Exhibit B).
     Mr. Corl met with Father, along with Ms. Sowers-Waros and an
     interpreter. (N.T. pp. 10-11). Mr. Corl testified that pursuant to
     the Agency’s practice, he read every averment of the Consent
     document to Father and witnessed Father initial each page and
     sign the last page of the Consent. (N.T. pp. 11-12). In addition,
     Mr. Corl explained to Father his rights and duties related to
     revoking consent as set forth in the document. (N.T. p. 12). The
     Consent provides:

                                   * * *

           11. I understand I may revoke this consent to
           permanently give up all rights to this child by placing
           the revocation in writing and serving it upon the
           agency or adult to whom the child was relinquished.

           12. I understand that this consent to adoption is
           irrevocable unless I revoke it within 30 days after
           my execution of the consent by delivering a written
           revocation to:

                       Brian D. Corl, LSI Paralegal
              Dauphin County Social Services for Children and
                                  Youth
                          1001 North 6th Street
                          Harrisburg, PA 17102

           13. I understand that a hearing to confirm my
           consent to the adoption of the above child before the
           Orphans’    Court   Judge     of   Dauphin    County,
           Pennsylvania will be held after the 30 days to revoke
           [my] consent has expired and my personal rights
           may be terminated.

           14. I understand that I have a right to attend this
           scheduled hearing to confirm my consent to the
           adoption of the above child.

     (Petition to Confirm Consent, Exhibit B)(emphasis in original).




                                    -3-
J-S53016-16


          Father made no contact with Mr. Corl in writing or by
     phone in the 30 days following execution of the Consent. (N.T. p.
     12).

            At the January 20, 2016 hearing, the Agency also
     presented the testimony of caseworker Stephanie Sowers-
     Waros. (N.T. pp. 13 -14). Ms. Sowers-Waros testified that she
     attended the meeting at which Father voluntarily consented to
     the adoption. (N.T. pp. 13 -14). Ms. Sowers-Waros witnessed
     Father sign the Consent. (N.T. p. 15). Ms. Sowers-Waros
     testified that she remained the caseworker from March 12, 2015
     to June 5, 2015. Id. Father did not contact her by phone, in
     writing or by any other means to revoke his consent. Id.

           The Agency also presented the testimony of caseworker
     Jessica McKee. (N.T. pp. 15-16). Ms. McKee testified that she
     received assignment of the instant case on June 8, 2015. (N.T.
     p. 17). In advance of June 8, 2016, Ms. McKee met with Ms.
     Sowers-Waros to review the case and learned that Father had
     not revoked consent. Id. From June 8, 2016 up to the time of
     her testimony, Ms. McKee never received any communication
     from Father which indicated a desire to revoke his consent.
     Although Father wrote to Ms. McKee on August 4, 2015 with
     reference to his wishes as to his other children and his distrust of
     Mother, the letter made no reference to Child. (N.T. p. 18).

           Father is incarcerated in a state correctional institution.
     (N.T. p. 5). Father’s attorney was ill and unable to attend the
     hearing on January 20, 2015. The Court received communication
     that Father did not contact his attorney at any time to revoke his
     consent. (N.T. p. 5).

             Child resides with a loving foster family who wishes to
     adopt him. The family provides all of his physical, medical and
     emotional needs. (N.T. pp. 21-22). Child has closely bonded with
     the foster mother. During a family visit to Puerto Rico during the
     summer of 2015, Child became seriously ill and required medical
     airlift to Children’s Hospital of Philadelphia. (N.T. p. 23). Child’s
     foster mother remained with him during the entire
     hospitalization. (N.T. p. 24).

           The foster family is able to ensure that Child grows up in a
     bilingual household. (N.T. p. 22). The family has adopted Child’s
     biological twin siblings. Id.

                                     -4-
J-S53016-16


            On January 20, 2016, the Court found that Father failed to
      revoke the Consent to Adoption within 30 days and entered a
      Decree of Goal Change to Adoption and Involuntary Termination
      of Parental Rights of Father.

Orphans’ Court Opinion, 3/17/16, at 1-4 (internal footnote omitted).

      On February 18, 2016, Father timely filed a notice of appeal

challenging the order changing Child’s permanency goal to adoption and the

decree confirming his consent to adoption that also terminated his parental

rights. Father’s counsel did not file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) with the notice of

appeal; rather, counsel indicated his intention to file a motion to withdraw

pursuant to Anders, citing Pa.R.A.P. 1925(c)(4) and In re V.E. and J.E.,

611 A.2d 1267 (Pa. Super. 1992). On April 20, 2016, counsel filed a motion

to withdraw and an Anders brief in which he raised the following question

for our review:

      Whether the trial court erred in determining that Appellant’s
      consent to adoption was not revoked and [erroneously] granted
      Children and Youth Agency’s petition to confirm consent to
      adoption?

Anders Brief at 7 (full capitalization and underscoring omitted).

      In In re V.E. and J.E., this Court extended the Anders principles to

appeals involving the termination of parental rights. “When considering an

Anders brief, this Court may not review the merits of the underlying issues

until we address counsel’s request to withdraw.”     In re S.M.B., 856 A.2d
1235, 1237 (Pa. Super. 2004). Pursuant to Anders, when counsel believes


                                    -5-
J-S53016-16


an appeal is frivolous and wishes to withdraw representation, he or she must

do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record . . ., counsel
      has determined the appeal would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal, but which does not resemble a “no-merit” letter or
      amicus curiae brief; and

      (3) furnish a copy of the brief to defendant and advise him of his
      right to retain new counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d at 1237 (citation omitted).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts,
            with citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

                                     -6-
J-S53016-16


letter    sent   to   their    client    advising   him   or   her   of   their   rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).4

“After an appellate court receives an Anders brief and is satisfied that

counsel has complied with the aforementioned requirements, the Court then

must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d at 1237.

         Here, counsel has complied with each requirement of Anders.

Counsel     indicated   that    he      conscientiously   examined    the   record    and

determined that an appeal would be frivolous.              Further, counsel’s Anders

brief comports with the requirements set forth in Santiago. Finally, in the

Anders brief filed with the petition to withdraw on April 20, 2016, counsel

included a copy of the April 15, 2016 letter that he sent to Father.                 That

letter advised Father of his right to proceed pro se or to retain alternate

counsel to file additional claims, and it informed Father of counsel’s intention

to seek permission to withdraw. Accordingly, we conclude that counsel has

complied with the procedural requirements for withdrawal, and we proceed

now with our own independent review.

         We review the trial court’s determination for an abuse of discretion or

legal error.     In re Adoption of K.G.M., 845 A.2d 861, 863 (Pa. Super.

2004).

____________________________________________


4
    Father did not file a pro se brief or retain alternate counsel for this appeal.



                                             -7-
J-S53016-16


      When reviewing a decree entered by the Orphans’ Court, this
      Court must determine whether the record is free from legal error
      and the court’s factual findings are supported by the evidence.
      Because the Orphans’ Court sits as the fact-finder, it determines
      the credibility of the witnesses, and on review, we will not
      reverse its credibility determinations absent an abuse of that
      discretion.

Id. (quoting In re A.J.B., 797 A.2d 264, 266 (Pa. Super. 2002)).

      Father executed a consent to adoption pursuant to 23 Pa.C.S. § 2711,

and the trial court granted the Agency’s petition to confirm consent and

terminate Father’s parental rights in accordance with 23 Pa.C.S. § 2504.

Section   2504,   which   provides   for   an   alternative   procedure   for   the

relinquishment of parental rights, states in pertinent part as follows:

      Alternative procedure for relinquishment

      (a) Petition to confirm consent to adoption.--If the parent
      or parents of the child have executed consents to an adoption,
      upon petition by the intermediary or, where there is no
      intermediary, by the adoptive parent, the court shall hold a
      hearing for the purpose of confirming a consent to an adoption
      upon expiration of the time periods under section 2711 (relating
      to consents necessary to adoption). The original consent or
      consents to the adoption shall be attached to the petition.

      (b) Hearing.--Upon presentation of a petition filed pursuant to
      this section, the court shall fix a time for a hearing which shall
      not be less than ten days after filing of the petition. Notice of
      the hearing shall be by personal service or by registered mail or
      by such other means as the court may require upon the
      consenter and shall be in the form provided in section 2513(b)
      (relating to hearing). Notice of the hearing shall be given to the
      other parent or parents, to the putative father whose parental
      rights could be terminated pursuant to subsection (c) and to the
      parents or guardian of a consenting parent who has not reached
      18 years of age. The notice shall state that the consenting
      parent’s or putative father’s rights may be terminated as a result
      of the hearing. After hearing, which shall be private, the court

                                      -8-
J-S53016-16


      may enter a decree of termination of parental rights in the case
      of a relinquishment to an adult or a decree of termination of
      parental rights and duties, including the obligation of support, in
      the case of a relinquishment to an agency.

23 Pa.C.S. § 2504.

      Section 2711 of the Adoption Act, pertaining to “Consents necessary to

adoption” states in pertinent part:

      (c) Validity of consent.--No consent shall be valid if it was
      executed prior to or within 72 hours after the birth of the child.
      A putative father may execute a consent at any time after
      receiving notice of the expected or actual birth of the child. Any
      consent given outside this Commonwealth shall be valid for
      purposes of this section if it was given in accordance with the
      laws of the jurisdiction where it was executed. A consent to an
      adoption may only be revoked as set forth in this subsection.
      The revocation of a consent shall be in writing and shall be
      served upon the agency or adult to whom the child was
      relinquished. The following apply:

            (1) Except as otherwise provided in paragraph (3):

                  (i) For a consent to an adoption executed
                  by a birth father or a putative father, the
                  consent is irrevocable more than 30 days
                  after the birth of the child or the
                  execution of the consent, whichever
                  occurs later.

                  (ii) For a consent to an adoption
                  executed by a birth mother, the consent
                  is irrevocable more than 30 days after
                  the execution of the consent.

            (2) An individual may not waive the revocation
            period under paragraph (1).

            (3) Notwithstanding paragraph (1), the following
            apply:




                                      -9-
J-S53016-16


                  (i) An individual who executed a consent
                  to an adoption may challenge the validity
                  of the consent only by filing a petition
                  alleging fraud or duress within the earlier
                  of the following time frames:

                         (A) Sixty days after the birth
                         of the child or the execution
                         of the consent, whichever
                         occurs later.

                         (B) Thirty days after the
                         entry of the adoption decree.

                  (ii) A consent to an adoption may be
                  invalidated only if the alleged fraud or
                  duress under subparagraph (i) is proven
                  by:

                         (A) a preponderance of the
                         evidence in the case of
                         consent by a person 21 years
                         of age or younger; or

                         (B) clear and convincing
                         evidence in all other cases.

23 Pa.C.S. § 2711(c).

      In In re Adoption of J.A.S., 939 A.2d 403, 408-409 (Pa. Super.

2007), a panel of this Court, applying the time constraints set forth in 23

Pa.C.S. § 2711(c), held that a parent could not challenge the validity of his

consent in the trial court unless he first satisfied the relevant time limitations

as a threshold matter. The panel stated:

      The statute does not explicitly state it is subject to strict
      construction; but it does plainly provide for time constraints to
      revoke and/or challenge the validity of a consent to adoption.
      The practical consequence of the court’s [contrary] interpretation
      effectively permitted [b]irth mother to challenge the validity of

                                     - 10 -
J-S53016-16


        her consent to adoption at any time, based upon the existence of
        a technical omission in the form of the initial consent. This lack
        of finality is exactly the mischief the legislature intended to
        remedy with the revision to Section 2711 of the Adoption Act in
        2004, the purpose of which was to afford finality to the adoption
        process.    Hence the statute renders a consent to adoption
        irrevocable more than thirty (30) days after execution. See 23
        Pa.C.S.A. § 2711(c)(1)(ii). Additionally, the statute precludes a
        challenge to the validity of the consent to adoption after sixty
        (60) days following the birth of the child or the execution of the
        consent, whichever occurs later, and only upon the grounds of
        fraud or duress. See 23 Pa.C.S.A. § 2711(c)(3)(i)(A). Thus, the
        unambiguous language of the statute required the [o]rphans’
        court in this case to consider the timeliness of [b]irth mother’s
        petition to revoke and/or challenge the validity of her consent
        before it considered the merits of her claim. Contrary to the
        court’s interpretation, the threshold act that triggers these
        provisions of Section 2711 is the timely filing of the petition to
        revoke and/or challenge the validity of the consent to adoption.
        Whether [b]irth mother’s consent to adoption was valid could be
        addressed only if her petition had been timely filed. Essentially,
        the untimeliness of [b]irth mother’s petition precluded the court
        from addressing the issue of validity.

In re Adoption of J.A.S., 939 A.2d at 408-409 (footnotes omitted). Thus,

pursuant to In re Adoption of J.A.S., the orphans’ court must first review

the timeliness of a parent’s petition to revoke a consent to adoption before it

addresses whether the consent is valid.

        Herein, Father signed his consent to the adoption of Child on May 12,

2015.     Pursuant to section 2711(c)(1)(i) and the terms set forth in the

consent document Father signed, Father had until June 11, 2015, to revoke

his consent. It was not until almost six months later on November 10, 2015,

that the Agency filed the petition for goal change and to confirm Father’s

consent. As the orphans’ court pointed out, the record clearly reveals that


                                      - 11 -
J-S53016-16


Father failed to revoke his consent within the thirty-day period. Trial Court

Opinion, 3/17/16, at 5.5

       As the evidence supports the trial court’s finding that Father failed to

comply with the time constraints outlined in 23 Pa.C.S. § 2711(c), we

conclude that Father is entitled to no relief.     Accordingly, we affirm the

January 20, 2016 order that changed Child’s permanency goal to adoption,

and we affirm the January 20, 2016 decree that granted the petition to

confirm Father’s consent to adoption and terminated Father’s parental rights.

Moreover, after conducting an independent review of the record, we discern

no non-frivolous issues overlooked by counsel.         Accordingly, we grant

counsel’s motion to withdraw.

       Order and decree affirmed. Motion to withdraw as counsel granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/26/2016
____________________________________________


5
    As set forth above, the other basis upon which Father could have
challenged the validity of his consent was by filing a petition alleging fraud
or duress within sixty days of the execution date of the consent document.
23 Pa.C.S. § 2711(c)(3)(i)(A) (“An individual who executed a consent to an
adoption may challenge the validity of the consent only by filing a petition
alleging fraud or duress within [s]ixty days after the birth of the child or the
execution of the consent, whichever occurs later.”). However, Father did not
allege fraud or duress.



                                          - 12 -